                                          Case 4:21-cr-00032-HSG Document 30 Filed 03/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 21-cr-00032-HSG-1
                                   8                    Plaintiff,                          ORDER REGARDING MARCH 24 IN-
                                                                                            PERSON HEARING
                                   9               v.

                                  10     DONALD GREGORY MURRAY,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          A further status conference or change of plea hearing is currently set for March 24, 2021 at

                                  14   9:00 A.M. In light of the evolving developments with coronavirus (COVID-19) and consistent

                                  15   with General Order No. 72-6, the change of plea hearing will take place in Courtroom 1 on the

                                  16   Fourth Floor, at 1301 Clay Street, Oakland, California. In order to protect the health of parties,

                                  17   attorneys, and court staff, no more than ten people will be permitted in the courtroom during the

                                  18   hearing. This includes the Judge, Courtroom Deputy, Court Security Officers, attorneys, and

                                  19   Defendant. To streamline the in-person proceedings, the Court DIRECTS the parties to meet and

                                  20   confer to discuss who will attend the hearing and email the list of proposed attendees (with all

                                  21   counsel cc’d) to HSGpo@cand.uscourts.gov. In the same email, the Court further DIRECTS the

                                  22   government to indicate whether the offense of conviction is subject to the mandatory remand

                                  23   statute, 18 U.S.C. § 3143. The parties shall email the Court by no later than 2:00 P.M. on March

                                  24   22, 2021.

                                  25          All persons attending the hearing in person must take the pre-screening questionnaire on

                                  26   the Court’s website: http://cand.uscourts.gov/wp-content/uploads/2020/05/CAND-COVID-19-

                                  27   Pre-Screening-Questionnaire.pdf. U.S. Probation and/or Pretrial Services officers may appear

                                  28   telephonically, and all others who are not present but wish to listen to the proceedings may do so
                                          Case 4:21-cr-00032-HSG Document 30 Filed 03/19/21 Page 2 of 2




                                   1   by calling in, using the following credentials:

                                   2          Dial-In: 888-808-6929

                                   3          Passcode: 6064255

                                   4          Persons granted remote access to court proceedings are reminded of the general prohibition

                                   5   against photographing, recording, and rebroadcasting of court proceedings (including those held

                                   6   by telephone or videoconference). See General Order 58 at Paragraph III. Any recording of a

                                   7   court proceeding held by video or teleconference, including “screen-shots” or other visual copying

                                   8   of a hearing, is absolutely prohibited. Violation of these prohibitions may result in sanctions,

                                   9   including removal of court-issued media credentials, restricted entry to future hearings, or any

                                  10   other sanctions deemed necessary by the court.

                                  11          IT IS SO ORDERED.

                                  12   Dated: 3/19/2021
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  14                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
